Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Randall Brawner appeals the district court’s order adopting the magistrate judge’s recommendation to grant Defendants’ summary judgment motion on Brawner’s 42 U.S.C. § 1983 (2012) complaint against them. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Brawner v. Cartledge, No. 5:12-cv-01889-RMG, 2014 WL 958658 (D.S.C. Mar. 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.